Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claims 1-2, 4-6, 8, 9, 11, 12, 14, 15, 17-19, 25, and 26 are allowed.

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in a telephone interview in conjunction with e-mail communications with Mr. Mark McCarthy (Reg. No. 69,575) on 03/26/2021.

Pursuant to MPEP 606.01 the title has been changed to read:
-- MACRO BUILDING TOOL WITH AN INFORMATION PANE AND A MACRO BUILDING PANE FOR COMPILING AN ORDERED MACRO AND DETERMINING DATA DEPENDENCY –

This listing of claims will replace all prior versions and listings of claims in the application. 
The application has been amended as follows:

(Currently Amended) A method, comprising:
displaying, by at least one processor and via a user interface (UI), at least an information pane and a macro-building (MB) pane, wherein the information pane comprises a first UI object displaying data of a first data type, a second UI object displaying data of a second data type, and a third UI object;
populating, by the at least one processor, the MB pane with MB objects comprising a first MB object associated with the first UI object, a second MB object associated with the second UI object, and a third MB object associated with the third UI object,
wherein the first MB object is populated in the MB pane via a first event handler in response to the first UI object receiving a first UI interaction,
wherein the second MB object is populated in the MB pane via a second event handler in response to the second UI object receiving a second UI interaction,
wherein the first UI interaction is of a first type of UI interaction, 
wherein the second UI interaction is of a second type of UI interaction different from the first type of UI interaction, and
wherein the first MB object, the second MB object, and the third MB object are displayed within the MB pane in a first order;
displaying, by the at least one processor, a first prompt for a string and a condition for inserting the string into a data item of the first data type;
storing the string and the condition in the first MB object;  

wherein the compiling the macro comprises at least one serialization operation performed while the first UI object, the second UI object, and the third UI object are being displayed via the UI and before the macro is committed to persistent storage, and [[;]]
wherein the compiling the macro further comprises:
compiling a first command for the first MB object based on the string and the condition;
assigning an execution order to the compiled first command based on a count;
increasing the count in response to determining that an MB interaction has not been received for the second MB object;
compiling a second command for the second MB object after receiving the interaction for the second MB object; and
assigning an execution order to the compiled second command based on the count;
identifying, by the at least one processor, an existing function as coinciding with the macro, wherein the existing function comprises a known function in the UI;
determining, by the at least one processor, that a part of the macro is out of order with respect to a data dependency; and
reloading, by the at least one processor, the MB pane, wherein the reloaded MB pane comprises interactive guidance with at least a presentation comprising the first MB object, the second MB object, and the third MB object displayed in a second order based on the data dependency, and wherein the reloading is performed dynamically in response to the determining that the part of the macro is out of order with respect to the data dependency.

(Previously Presented) The method of claim 1, wherein the first MB object and the second MB object are displayed within the MB pane in the second order based at least in part on at least one of the first UI interaction and the second UI interaction.

(Canceled) 

(Original) The method of claim 1, further comprising:
serializing, by the at least one processor, a plurality of instructions that form the macro, wherein each instruction comprises at least one action.

(Previously Presented) The method of claim 4, further comprising:
storing, by the at least one processor, the plurality of instructions that form the macro, wherein the plurality of instructions is saved to the persistent storage in a format different from the serializing.

(Previously Presented) The method of claim 1, further comprising:
generating, by the at least one processor, an indication corresponding to the identifying the existing function as coinciding with the macro, wherein the indication comprises an instruction to a user, via the UI, to use the existing function instead of the macro.

(Canceled)

(Currently Amended) A system, comprising:
a memory; and
at least one processor coupled to the memory and configured to perform operations comprising:
displaying, via a user interface (UI), at least an information pane and a macro-building (MB) pane, wherein the information pane comprises a first UI object displaying data of a first data type, a second UI object displaying data of a second data type, and a third UI object;
populating the MB pane with MB objects comprising a first MB object associated with the first UI object, a second MB object associated with the second UI object, and a third MB object associated with the third UI object,
wherein the first MB object is populated in the MB pane via a first event handler in response to the first UI object receiving a first UI interaction,
wherein the second MB object is populated in the MB pane via a second event handler in response to the second UI object receiving a second UI interaction,
wherein the first UI interaction is of a first type of UI interaction,
wherein the second UI interaction is of a second type of UI interaction different from the first type of UI interaction, and
wherein the first MB object, the second MB object and the third MB object are displayed within the MB pane in a first order;
displaying a first prompt for a string and a condition for inserting the string into a data item of the first data type;
storing the string and the condition in the first MB object;  

wherein the compiling the macro comprises at least one serialization operation performed while the first UI object, the second UI object, and the third UI object are being displayed via the UI and before the macro is committed to persistent storage, and [[;]]
wherein the compiling the macro further comprises:
compiling a first command for the first MB object based on the string and the condition;
assigning an execution order to the compiled first command based on a count;
increasing the count in response to determining that an MB interaction has not been received for the second MB object;
compiling a second command for the second MB object after receiving the interaction for the second MB object; and
assigning an execution order to the compiled second command based on the count;
identifying an existing function as coinciding with the macro, wherein the existing function comprises a known function in the UI;
determining that a part of the macro is out of order with respect to a data dependency; and
reloading the MB pane, wherein the reloaded MB pane comprises interactive guidance with at least a presentation comprising the first MB object, the second MB the determining that the part of the macro is out of order with respect to the data dependency.

(Previously Presented) The system of claim 8, wherein the first MB object and the second MB object are displayed within the MB pane in the second order based at least in part on at least one of the first UI interaction and the second UI interaction.

(Canceled) 

(Previously Presented) The system of claim 8, the operations further comprising:
serializing a plurality of instructions that form the macro, wherein each instruction comprises at least one action.

(Previously Presented) The system of claim 11, the operations further comprising:
storing the plurality of instructions that form the macro, wherein the plurality of instructions is saved to the persistent storage.

(Canceled)

(Currently Amended) A non-transitory computer-readable storage medium having instructions stored thereon that, when executed by at least one computing device, causes the at least one computing device to perform operations comprising:
displaying, via a user interface (UI), at least an information pane and a macro-building (MB) pane, wherein the information pane comprises a first UI object displaying data of a first data type, a second UI object displaying data of a second data type, and a third UI object;
populating the MB pane with MB objects comprising a first MB object associated with the first UI object, a second MB object associated with the second UI object, and a third MB object associated with the third UI object,
wherein the first MB object is populated in the MB pane via a first event handler in response to the first UI object receiving a first UI interaction,
wherein the second MB object is populated in the MB pane via a second event handler in response to the second UI object receiving a second UI interaction,
wherein the first UI interaction is of a first type of UI interaction,
wherein the second UI interaction is of a second type of UI interaction different from the first type of UI interaction, and
wherein the first MB object, the second MB object, and the third MB object are displayed within the MB pane in a first order;
displaying a first prompt for a string and a condition for inserting the string into a data item of the first data type;
storing the string and the condition in the first MB object;  
compiling a macro based on the first MB object, the second MB object, and the third MB object, wherein the first MB object corresponds to a first application, wherein the second MB 
wherein the compiling the macro comprises at least one serialization operation performed while the first UI object, the second UI object, and the third UI object are being displayed via the UI and before the macro is committed to persistent storage, and [[;]]
wherein the compiling the macro further comprises:
compiling a first command for the first MB object based on the string and the condition;
assigning an execution order to the compiled first command based on a count;
increasing the count in response to determining that an MB interaction has not been received for the second MB object;
compiling a second command for the second MB object after receiving the interaction for the second MB object; and
assigning an execution order to the compiled second command based on the count;
identifying an existing function as coinciding with the macro, wherein the existing function comprises a known function in the UI;
determining, that a part of the macro is out of order with respect to a data dependency; and
reloading the MB pane, wherein the reloaded MB pane comprises interactive guidance with at least a presentation comprising the first MB object, the second MB object, and the third MB object displayed in a second order based on the data dependency, and wherein the reloading is performed dynamically in response to the determining that the part of the macro is out of order with respect to the data dependency.

(Previously Presented) The non-transitory computer-readable storage medium of claim 14, wherein the first MB object and the second MB object are displayed within the MB pane in the second order based at least in part on at least one of the first interaction and the second interaction.

(Canceled) 

(Original) The non-transitory computer-readable storage medium of claim 14, serializing a plurality of instructions that form the macro, wherein each instruction comprises at least one action.

(Previously Presented) The non-transitory computer-readable storage medium of claim 17, the operations further comprising:
storing the plurality of instructions that form the macro, wherein the plurality of instructions is saved to persistent storage in a format different from the serializing.

(Previously Presented) The non-transitory computer-readable storage medium of claim 14, the operations further comprising:
generating an indication corresponding to the identifying the existing function as coinciding with the macro, wherein the existing function comprises a known function in the UI, wherein the indication comprises an instruction to a user, via the UI, to use the existing function instead of the macro.

(Canceled)
(Canceled) 
(Canceled)
(Canceled)
(Canceled)
(Previously Presented) The method of claim 1, wherein: 
the first data type is email,
the second data type is contact information, and
the third UI object displays event alerts.

(Previously Presented) The method of claim 1, wherein: 
the first application is an email client, 
the second application is a web browser.

Reason for Allowance
The following is an examiner’s statement of reasons for allowance:
Upon interpretation of the claims in light of the Specification and Applicant’s arguments presented in the Remarks filed 01/27/2021, for at least independent claims 1, 8, and 14, Examiner finds that the claimed invention is patentably distinct from the prior art. The prior art does not expressly teach or render obvious the invention as recited in amended independent claims 1, 8, and 14.

.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KENNY NGUYEN whose telephone number is (571)272-4980.  The examiner can normally be reached on M-Th 7AM to 5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Abdullah Kawsar can be reached on 571-270-3169.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/K.N./Examiner, Art Unit 2171                                                                                                                                                                                                        
/ABDULLAH AL KAWSAR/Supervisory Patent Examiner, Art Unit 2171